PER CURIAM.
The burden is on appellant to bring before the appellate court a record adequate to support its appeal. The trial court’s ruling comes to the appellate court with a presumption of correctness and cannot be disturbed in the absence of a record demonstrating error. Wright v. Wright, 431 So.2d 177 (Fla. 5th DCA 1983). Appellant contends that the trial court lacked the authority to increase the penal sum of its surety bond under the 1998 version of section 713.24(3), Florida Statutes (Supp. 1998) to cover appellate costs and attorney’s fees because that version of the statute did not apply here, but that' if it did apply, the statute was unconstitutional as a deprivation of appellant’s contract rights without due process of law. Unfortunately for appellant, it does not demonstrate by the record that either of these points were presented to or ruled upon by the trial judge, and we will not consider them for the first time on appeal. See DiStefano Construction, Inc. v. Fidelity & Deposit Company of Maryland, 597 So.2d 248 (Fla.1992); Wilson v. State, 675 So.2d 613 (Fla. 2d DCA 1996), rev. denied, 717 So.2d 542 (Fla.1998).
AFFIRMED.
DAUKSCH, PETERSON, JJ., and ORFINGER, M., Senior Judge, concur.